   Case: 1:15-cv-11180 Document #: 137 Filed: 03/25/19 Page 1 of 2 PageID #:1319




                  IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

William Riley-El,                                   )
                                                    )
                    Plaintiff,                      )
                                                    )
       v.                                           )       Case No. 15 CV 11180
                                                    )
Salvador Godinez, et al.,                           )       Honorable Judge John Z. Lee
                                                    )
                    Defendants.                     )       Magistrate Judge Young B. Kim

                 DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       Defendants Clarence Wright, Joel Shaw, Joshua Clements, Kevin Laskey, Jenny

McGarvey, Michael Range, Charles Best, David Mansfield, Tarry Williams, Cherry Marshall,

Theodore Fredericks, Jill Hosselton, and Nicholas Lamb (“Defendants”), by and through their

attorney, Kwame Raoul, Attorney General of Illinois, and pursuant to Fed. R. Civ. P. 56, move

this Court for an order granting summary judgment in their favor. In support thereof, Defendants

state the following:

       1.       Plaintiff William D. Riley El (“Plaintiff”) is an inmate in the custody of the Illinois

Department of Corrections (“IDOC”) at Stateville Correctional Center (“Stateville”).

       2.       Plaintiff brought this lawsuit pursuant to 42 U.S.C. § 1983 alleging three counts of

retaliation, in violation of his First Amendment rights, against thirteen current and former

employees of the IDOC. Specifically, Plaintiff believes that Defendants issued disciplinary tickets

against him in retaliation for prior grievances and complaints he filed.

       3.       However, the evidence shows that none of the Defendants actions were motivated

by Plaintiff’s prior speech, nor did they cause Plaintiff to suffer a deprivation likely to deter future

First Amendment activity.




                                                   1
   Case: 1:15-cv-11180 Document #: 137 Filed: 03/25/19 Page 2 of 2 PageID #:1320




        4.     In addition, the evidence shows that all of the Defendants acted with reasonable,

non-retaliatory purposes; therefore, Plaintiff fails to demonstrate that the alleged deprivations

would not have occurred in the absence of his prior protected activity.

        5.     Accordingly, the Defendants are entitled to judgment as a matter of law as to all

claims against them in Plaintiff’s Amended Complaint.

        WHEREFORE, based on the foregoing, as well as the arguments set forth in their

supporting Memorandum of Law, Defendants Wright, Shaw, Clements, Laskey, McGarvey,

Range, Best, Mansfield, Williams, Marshall, Fredericks, Hosselton, and Lamb respectfully request

that this Honorable Court enter summary judgment in their favor, dismiss Plaintiff’s Amended

Complaint with prejudice, and grant any such further relief that the Court deems necessary and

just.

                                                         Respectfully submitted,

KWAME RAOUL
Attorney General for Illinois                            /s/ Colleen M. Shannon
                                                         COLLEEN M. SHANNON
                                                         Assistant Attorney General
                                                         General Law Bureau
                                                         100 W. Randolph St., 13th Floor
                                                         Chicago, Illinois 60601
                                                         (312) 814-4450
                                                         cshannon@atg.state.il.us

                                 CERTIFICATE OF SERVICE

       The undersigned attorney certifies that on March 25, 2019, the above and foregoing
document was electronically filed using the Court’s CM/ECF system, and a copy was also served
on Plaintiff at the address below via U.S. mail.

William Riley-El #B-03069
Stateville Correctional Center
P.O. Box 112
Joliet, Illinois 60434

                                                         /s/ Colleen M. Shannon


                                                2
